—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered June 11, 1998, convicting defendant, after a jury trial, of two counts each of sodomy in the first and second degrees, and sentencing him to an aggregate term of 102/s to 32 years, unanimously affirmed.
The court’s supplemental instruction was a meaningful response to the jury’s request for a further explanation of the element of forcible compulsion (see People v Malloy, 55 NY2d 296, 301-304, cert denied 459 US 847; People v Steinberg, 170 AD2d 50, 71, affd 79 NY2d 673). Viewing the supplemental instruction as a whole and together with instructions previously given (see People v Coleman, 70 NY2d 817), we conclude *137that the court’s response conveyed the applicable principles of law (see People v Dorsey, 104 Misc 2d 963). In any event, were we to find any error in the supplemental charge, we would find it to be harmless in view of the overwhelming evidence that defendant used physical force to compel the victim to engage in sexual acts (see People v Thompson, 276 AD2d 318, lv denied 96 NY2d 763). Concur — Mazzarelli, J.P., Saxe, Sullivan, Rosenberger and Lerner, JJ.